                                          Case 2:17-cv-02407-JAD-VCF Document 288
                                                                              287 Filed 11/10/20
                                                                                        11/06/20 Page 1 of 3



                                      1   DAVID A. ASTENGO
                                          NEVADA BAR NO. 11045
                                      2   SELMAN BREITMAN LLP
                                          33 New Montgomery, Sixth Floor
                                      3   San Francisco, CA 94105-4537
                                          Telephone:    415.979.0400
                                      4   Facsimile:    415.979.2099
                                          Email:        dastengo@selmanlaw.com
                                      5
                                          Eric O. Freeman
                                      6   Nevada Bar No. 6648
                                          Selman Breitman LLP
                                      7   3993 Howard Hughes Parkway, Suite 200
                                          Las Vegas, Nevada 89169
                                      8   Telephone:     702.228.7771
                                          Facsimile:     702.228.8824
                                      9   Email:         efreeman@selmanlaw.com
                                          Designated For Nevada Service
                                     10   (Per L.R. IA 11-1(b)(1))
                                     11   Attorneys for Defendant / Counterclaimant /
    LLP




                                          Cross-claimant, EVEREST NATIONAL
                                     12   INSURANCE COMPANY
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14                               UNITED STATES DISTRICT COURT

                                     15                                     DISTRICT OF NEVADA

                                     16

                                     17   CENTEX HOMES,                                     Case No. 2:17-cv-02407-JAD-VCF
                                     18                 Plaintiff,
                                                                                      STIPULATION AND [PROPOSED]
                                     19          v.                                   ORDER FOR DISMISSAL OF CROSS-
                                                                                      DEFENDANT LEXINGTON
                                     20   ST. PAUL FIRE AND MARINE INSURANCE          INSURANCE COMPANY WITH
                                          COMPANY, a Connecticut corporation; EVEREST PREJUDICE FROM THE FIRST
                                     21   NATIONAL INSURANCE COMPANY, a               AMENDED CROSS-CLAIM OF
                                          Delaware corporation; INTERSTATE FIRE &     EVEREST NATIONAL INSURANCE
                                     22   CASUALTY COMPANY, an Illinois corporation;  COMPANY
                                          LEXINGTON INSURANCE COMPANY, a
                                     23   Delaware corporation; FEDERAL INSURANCE
                                          COMPANY, an Indiana corporation; ADMIRAL
                                     24   INSURANCE COMPANY, a New Jersey
                                          corporation,                                         ECF No. 287
                                     25
                                                        Defendants.
                                     26

                                     27   EVEREST NATIONAL INSURANCE
                                          COMPANY, a Delaware corporation,
                                     28

                                     29                                                 1
1062 42956 4847-2215-6241 .v1 STIPULATION AND ORDER RE DISMISSAL                                               Case No. 2:17-cv-02407-JAD-VCF
                                          Case 2:17-cv-02407-JAD-VCF Document 288
                                                                              287 Filed 11/10/20
                                                                                        11/06/20 Page 2 of 3



                                      1
                                                          Cross-Claimant,
                                      2
                                                  v.
                                      3
                                          INTERSTATE FIRE & CASUALTY COMPANY;
                                      4   LEXINGTON INSURANCE COMPANY,
                                      5                  Cross-Defendants.
                                      6

                                      7
                                                  Cross-Claimant, Everest National Insurance Company (“Everest National”), and Cross-
                                      8
                                          Defendant, Lexington Insurance Company (“Lexington Insurance”), stipulate and agree through
                                      9
                                          their respective counsel as follows:
                                     10
                                                  WHEREAS, this is an insurance coverage action filed by Centex Homes against insurance
                                     11
    LLP




                                          companies arising from a construction defect action;
                                     12
Selman Breitman




                                                  WHEREAS, Everest National filed a First Amended Cross-Claim in this action against
                  ATTORNEYS AT LAW




                                     13
                                          Lexington Insurance and Interstate Fire & Casualty Company (the “Cross-Claim”). [ECF No.
                                     14
                                          140];
                                     15
                                                  WHEREAS, a settlement has now been reached that resolves all the claims asserted in
                                     16
                                          Everest National’s Cross-Claim against Lexington Insurance; and
                                     17
                                                  WHEREAS, Everest National and Lexington Insurance stipulate for the Court to issue an
                                     18
                                          order dismissing Everest National’s Cross-Claim against Lexington Insurance, with prejudice,
                                     19
                                          with both Everest National and Lexington Insurance bearing their own attorney’s fees and costs.
                                     20
                                                  IT IS SO AGREED.
                                     21

                                     22   DATED: November 6, 2020                SELMAN BREITMAN LLP
                                     23
                                                                                 By:    /s/David A. Astengo
                                     24                                                   David A. Astengo
                                                                                          Nevada Bar No. 11045
                                     25                                                   33 New Montgomery, Sixth Floor
                                                                                          San Francisco, CA 94105
                                     26                                                   Telephone: 415.979.0400
                                                                                          Facsimile: 415.979.2099
                                     27                                                   Email:      dastengo@selmanlaw.com
                                                                                          Attorneys Defendant/Counterclaimant/Cross-
                                     28                                                   claimant Everest National Insurance Company
                                     29                                                   2
1062 42956 4847-2215-6241 .v1
                                          Case 2:17-cv-02407-JAD-VCF Document 288
                                                                              287 Filed 11/10/20
                                                                                        11/06/20 Page 3 of 3



                                      1
                                          DATED: November 6, 2020                  KAUFMAN DOLOWICH VOLUK
                                      2

                                      3
                                                                                   By:      /s/Christine Magarian
                                      4                                                       Christine Magarian
                                                                                              Pro Hac Vice
                                      5                                                       CA Bar No. 198762
                                                                                              11755 Wilshire Blvd., Suite 2400
                                      6                                                       Los Angeles, CA 90025
                                                                                              Telephone: 702.851.0300
                                      7                                                       Facsimile: 702.851.0315
                                                                                              Email:       cmagarian@kdvlaw.com
                                      8
                                                                                              Stephanie J. Smith
                                      9                                                       Nevada Bar No. 11280
                                                                                              Moran Brandon Bendavid Moran
                                     10                                                       630 South 4th Street
                                                                                              Las Vegas, NV 89101
                                     11
    LLP




                                                                                              Attorneys for Defendant and Cross-defendant
                                                                                              Lexington Insurance Company
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14                                                   ORDER
                                     15            Based
                                                 Based       upon
                                                        on the     the stipulation
                                                                stipulation  betweenof    Everest
                                                                                      Everest       National
                                                                                               National        Insurance
                                                                                                         Insurance        Company
                                                                                                                    Company          and Lexington
                                                                                                                               and Lexington
                                          Insurance Company, [ECF No. 287], which I construe as a joint motion under Local Rule 7-1(c)
                                     16    Insurance
                                          because      Company,
                                                    it was          andfewer
                                                            signed by     withthan
                                                                                good   cause
                                                                                   all the    appearing,
                                                                                           parties or their IT  IS HEREBY
                                                                                                            attorneys, and withORDERED
                                                                                                                                good causethat ALL
                                                                                                                                           appearing,
                                     17   IT  IS HEREBY
                                           EVEREST            ORDERED
                                                         NATIONAL          that Everest National
                                                                         INSURANCE        COMPANY’SInsurance   Company's CROSSCLAIMS
                                                                                                            CROSS-CLAIMS        ASSERTED IN ITS
                                          AGAINST Lexington Insurance Company are DISMISSED with prejudice, each side to bear its own
                                     18    FIRST
                                          fees  and AMENDED
                                                     costs.        CROSS-CLAIM (ECF No. 140) AGAINST LEXINGTON INSURANCE
                                     19   COMPANY are DISMISSED with prejudice, each side to bear its own attorney’s fees and costs.
                                     20
                                                   11-10-2020
                                          DATED: _________________________                 __________________________________________
                                     21
                                                                                           JENNIFER A. DORSEY
                                     22                                                    UNITED STATES DISTRICT COURT

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                     29                                                       3
1062 42956 4847-2215-6241 .v1
